            Case 1:20-cv-04903-PKC Document 1 Filed 06/25/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ALEX PROIMOS,

                               Plaintiff,                     Docket No. 1:20-cv-4903

        - against -                                           JURY TRIAL DEMANDED


 METROMILE INSURANCE SERVICES LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Alex Proimos (“Proimos” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Metromile Insurance Services LLC

(“Metromile Insurance” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of a doctor holding a stethoscope, owned and registered by Proimos, a

professional photographer. Accordingly, Proimos seeks monetary relief under the Copyright Act

of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York.
            Case 1:20-cv-04903-PKC Document 1 Filed 06/25/20 Page 2 of 4




       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Proimos is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 14 Lancaster

Avenue, Sydney, 2119 Australia.

       6.      Upon information and belief, Metromile Insurance is a limited liability company

that resides and/or transacts business in New York. Upon information and belief Metromile is

registered with the New York State Department of Corporation to do business in New York. At

all times material hereto, Metromile Insurance has owned and operated a website at the URL:

www.MetroMile.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Proimos photographed a doctor holding a stethoscope (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Proimos is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-183-714.

       B.      Defendant’s Infringing Activities

       10.     Metromile Insurance ran an article on the Website entitled Personal Injury

Protection 101. A screenshot of the Photograph on the Website is attached hereto as Exhibit B.
           Case 1:20-cv-04903-PKC Document 1 Filed 06/25/20 Page 3 of 4




        11.     Metromile Insurance did not license the Photograph from Plaintiff for its article,

nor did Metromile Insurance have Plaintiff’s permission or consent to publish the Photograph on

its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

        12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

        13.     Metromile Insurance infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Metromile Insurance is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

        14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        15.     Upon information and belief, the foregoing acts of infringement by Metromile

Insurance have been willful, intentional, and purposeful, in disregard of and indifference to

Plaintiff’s rights.

        16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:
            Case 1:20-cv-04903-PKC Document 1 Filed 06/25/20 Page 4 of 4




       1.      That Defendant Metromile Insurance be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded punitive damages for copyright infringement;

       5.      That Plaintiff be awarded attorney’s fees and costs;

       6.      That Plaintiff be awarded pre-judgment interest; and

       7.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 25, 2020
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                                  Richard P. Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, NY 11580
                                                             Tel: (516) 233-1660
                                                             RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Alex Proimos
